Exhibit 10.1

AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of April 30, 2014, is between TIMKEN RECEIVABLES
CORPORATION, a Delaware corporation (the “Seller”), THE TIMKEN CORPORATION, an
Ohio corporation (the “Servicer”), THE PURCHASERS SIGNATORY HERETO, The BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Managing Agent and
Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Seller, the Servicer, the Purchasers, the Managing Agent and the
Administrative Agent are parties to that certain Amended and Restated
Receivables Purchase Agreement, dated as of November 30, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “RPA”); and

WHEREAS, the Seller, the Servicer, the Purchasers, the Managing Agent and the
Administrative Agent have agreed to amend the RPA on the terms and conditions
set forth below;

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

1. Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

2. Amendment to the RPA. Effective as of the date hereof, subject to the
satisfaction of the condition precedent set forth in Section 3:

(a) The RPA is hereby amended by deleting Section 3.5 in its entirety.

(b) Section 4.2 of the RPA is hereby amended and restated in its entirety to
read as follows:

“Section 4.2 Yield Payments. On the Settlement Date for each Purchaser Interest
of the Financial Institutions, Seller shall pay to the related Managing Agent
for the benefit of the Purchasers in its Purchaser Group an aggregate amount
equal to the accrued and unpaid Yield for the entire Tranche Period of each such
Purchaser Interest in accordance with Article II.”



--------------------------------------------------------------------------------

(c) Section 4.4 of the RPA is hereby amended and restated in its entirety to
read as follows:

“Section 4.4 Financial Institution Discount Rates. Seller may select the
applicable Discount Rate for each Purchaser Interest of the Financial
Institutions (it being understood that if the Discount Rate is equal to the
Prime Rate plus 1.25% per annum for one Financial Institution, such Discount
Rate shall apply for all Financial Institutions in all Purchaser Groups). Seller
shall by 12:00 noon (New York City time): (i) at least three (3) Business Days
prior to the expiration of any Terminating Tranche with respect to which the
LIBO Rate is being requested as a new Discount Rate and (ii) at least one
(1) Business Day prior to the expiration of any Terminating Tranche with respect
to which the Prime Rate is being requested as a new Discount Rate, give the
Agent irrevocable notice of the new Discount Rate for the Purchaser Interest
associated with such Terminating Tranche. Until Seller gives notice to the Agent
and the related Managing Agent of another Discount Rate, the initial Discount
Rate for any Purchaser Interest transferred to the Financial Institutions
pursuant to the terms and conditions hereof or any Liquidity Agreement shall be
equal to the Prime Rate plus 1.25% per annum.”

(d) The following definitions appearing in Exhibit I to the RPA are amended and
restated in their entireties to read, respectively, as follows:

“Concentration Limit” means, as of any date of determination, with respect to
any Obligor, a percentage equal to the following:

(a) if such Obligor has a short-term debt rating of at least (i) A-2 by S&P and
(ii) P-2 by Moody’s, then 14.0%;

(b) if such Obligor is not qualified under clause (a) above, and such Obligor
has a short-term debt rating of at least (i) A-3 by S&P and (ii) P-3 by Moody’s,
then 7%;

(c) if such Obligor is not qualified under clause (a) or (b) above, then:

(i) if such Obligor has a Debt Rating of at least (1) BBB+ by S&P and (2) Baa1
by Moody’s, then 14.0%; or

(ii) if such Obligor is not qualified under clause (c)(i) above, and such
Obligor has a Debt Rating of at least (1) BBB- by S&P and (2) Baa3 by Moody’s,
then 7.0%; or

(d) if such Obligor is not qualified under clauses (a), (b) or (c) above, then
3.5%;

provided, that in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate

 

- 2 -



--------------------------------------------------------------------------------

are one Obligor; and provided, further, that in the case of an Obligor that has
only obtained a rating by either Moody’s or S&P, the Concentration Limit for
such Obligor shall be determined based upon such single rating in accordance
with the above.

“Excluded Receivable” means any indebtedness or other obligations owed to any
Originator or the Seller by (w) Autozone, Inc. in connection with the sale of
goods or the rendering of services by such Originator to Autozone, Inc.,
(x) General Parts International, Inc. in connection with the sale of goods or
the rendering of services by such Originator to General Parts International,
Inc., (y) Honeywell International Inc. in connection with the sale of goods or
the rendering of services by such Originator to Honeywell International Inc and
(z) any Obligor in connection with the sale of goods or the rendering of
services by such Originator relating to what is referred to in the Servicer’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2013, as the
Steel segment generated on or after May 1, 2014.

“LIBO Rate” means, in respect of any Purchaser Group for any Tranche Period, the
sum of (a) either (1) the interest rate per annum designated as The Bank of
Tokyo-Mitsubishi LIBO Rate for a period of time comparable to such Tranche
Period that appears on the Reuters Screen LIBO Page as of 11:00 a.m. (London,
England time) on the second Business Day preceding the first day of such Tranche
Period or (2) if a rate cannot be determined under clause (1), an annual rate
equal to the average (rounded upwards if necessary to the nearest 1/100th of 1%)
of the rates per annum at which deposits in U.S. Dollars with a duration equal
to such Tranche Period in a principal amount substantially equal to the
applicable Tranche Period are offered to the principal London office of The Bank
of Tokyo-Mitsubishi, Ltd. by three London banks, selected by Agent in good
faith, at about 11:00 a.m. London time on the second Business Day preceding the
first day of such Tranche Period; and (b) 2.25% per annum.

“Loss Reserve Floor Percentage” 14.00%

“Purchaser Group” means any Conduit, its related Financial Institutions and
their related Managing Agent.

“Settlement Date” means:

(A) each Monthly Settlement Date;

(B) the last day of the relevant Tranche Period in respect of each Purchaser
Interest of the Financial Institutions of any Purchaser Group; and

(C) from and after the Amortization Date, any Business Day designated by the
Agent as a “Settlement Date”.

 

- 3 -



--------------------------------------------------------------------------------

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution, including any Purchaser Interest or an undivided interest
in a Purchaser Interest assigned to a Financial Institution pursuant to a
Liquidity Agreement:

(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the related Managing Agent and Seller, commencing on a
Business Day selected by Seller or the Agent pursuant to this Agreement. Such
Tranche Period shall end on the day in the applicable succeeding calendar month
which corresponds numerically to the beginning day of such Tranche Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Tranche Period shall end on the last Business Day of
such succeeding month; or

(b) if Yield for such Purchaser Interest is calculated on the basis of the Prime
Rate, a period commencing on a Business Day selected by Seller and agreed to by
the Agent and the applicable Managing Agent, provided no such period shall
exceed one month.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the Agent.

(e) The definitions for each of the following defined terms appearing in Exhibit
I to the RPA are deleted in their entireties: “SunTrust”, “SunTrust LIBOR”, and
“SunTrust Purchaser Group”.

(f) Exhibits II and V and Schedule D, are hereby amended by deleting each
reference to SunTrust Bank or the SunTrust Purchaser Group.

(g) Schedule A to the RPA is amended and restated in its entirety as set forth
on Schedule A hereto. From and after the date hereof, each reference to
“Schedule A” in the RPA shall mean and be a reference to Schedule A attached
hereto.

3. Conditions Precedent. This Amendment shall become effective and be deemed
effective, as of May 1st, 2014, upon receipt by the Administrative Agent of duly
executed counterparts of (i) this Amendment from the Seller, the Servicer, the
Administrative Agent, the Purchasers and the Managing Agents and (ii) Amendment
No. 2 to the TMC Sale Agreement of even date herewith among the Seller and the
Servicer and (iii) the SunTrust Payoff Letter of even date herewith among the
Seller, the Servicer, BTMU, SunTrust and Victory.

 

- 4 -



--------------------------------------------------------------------------------

4. Covenants, Representations and Warranties of the Seller and Servicer.

(a) Upon the effectiveness of this Amendment, each of the Seller and the
Servicer hereby reaffirms all covenants, representations and warranties made by
it, to the extent the same are not amended hereby, in the RPA and agrees that
all such covenants, representations and warranties shall be deemed to have been
re-made as of the effective date of this Amendment, except to the extent such
representations and warranties relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date).

(b) Each of the Seller and the Servicer hereby represents and warrants that this
Amendment constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the enforcement of creditors’ rights generally and general principles of equity
which may limit the availability of equitable remedies.

4. Ratification. The Agreement, as amended hereby, is hereby ratified, approved
and confirmed in all respects.

5. Reference to Agreement. From and after the effective date hereof, each
reference in the Agreement to “this Agreement”, “hereof”, or “hereunder” or
words of like import, and all references to the Agreement in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreement as amended by this
Amendment. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Purchasers, the
Managing Agent or the Administrative Agent under the RPA or any of the
Transaction Documents, nor constitute a waiver of any provision contained
therein, except as specifically set forth herein.

6. Costs and Expenses. The Servicer agrees to pay all reasonable costs, fees and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys representing the Agent) incurred by the Agent in connection with the
preparation, execution and enforcement of this Amendment.

7. CHOICE OF LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

8. Execution of Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which

 

- 5 -



--------------------------------------------------------------------------------

when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

TIMKEN RECEIVABLES CORPORATION,

as the Seller

By:  

/s/ Steven D. Tschiegg

  Name: Steven D. Tschiegg   Title:   Secretary

THE TIMKEN CORPORATION, as the

Servicer

By:  

/s/ Philip D. Fracassa

  Name: Philip D. Fracassa   Title:   Vice President and Treasurer

Signature Page to

Amendment No. 1 to Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Agent By:  

/s/ Christopher Pohl

Name: Christopher Pohl Title:   Managing Director THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as a Managing Agent By:  

/s/ Christopher Pohl

Name: Christopher Pohl Title:   Managing Director THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as Financial Institution By:  

/s/ Thomas J. Sterr

Name: Thomas J. Sterr Title:   Authorized Signatory VICTORY RECEIVABLES
CORPORATION, as a Conduit By:  

/s/ David V. DeAngelis

Name: David V. DeAngelis Title:   Vice President

Signature Page to

Amendment No. 1 to Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS OF FINANCIAL INSTITUTIONS

 

          Purchaser Group    Related
Managing
Agent    Financial
Institution(s)    Related Conduit
Purchaser (if any)   

Commitment of
Related Financial
Institution(s)

 

         

BTMU

Purchaser Group

 

   BTMU    BTMU    Victory    $100,000,000